Appeal by employer and insurance carrier from an award made by the State Industrial Board for a 100% loss of claimant’s right eye, the sight of which, prior to its accidental injury, was very much impaired. The eye was enucleated by reason of the injury. Appellants question the award only because it was excessive in that no consideration was given to the previous loss of vision which was due to natural causes. The evidence is that while, prior to the injury, claimant had but some 3/200 central vision in his right eye, still he possessed a fairly good field or peripheral vision and that this, combined with what central vision he had, was valuable and useful from an industrial standpoint. This brought the computation of the award under the rule laid down in Matter of Bervilacqua v. Clark (225 App. Div. 190) wherein, in the Court of Appeals (250 N. Y. 589) the order was affirmed “ on the ground that the disability caused solely by the accident is due to the loss of a member.’’ (Workmen’s Compensation Law, § 15, subd. 3.) Award affirmed, with costs to the State Industrial Board. All concur. [See post, p. 935.]